Pee Citbiam.
This is a ease of collision between a public service bus going south and a private automobile driven by plaintiff Victor Hebert, going north on Lexington avenue, Passaic, just north of the point where Hamilton avenue comes in from the southeast. Defendant Solomon was also proceeding south on Lexington avenue in his own autbmobile. The evidence makes it fairly clear that there was some confusion as between Solomon’s car and the bus, as a result of which the bus and Hebert’s car came together, damaging the latter car and injuring Hebert’s wife, who was then pregnant and suffered a miscarriage in consequence of the accident, and slightly injuring a Mrs. Martin, who was riding in the Hebert car. There was a verdict in favor of Mrs. Hebert of $5,000; of her husband, $500; for Mrs. Martin, $150, and for her husband, $50, all as against the corporate defendant and the bus driver. Solomon was acquitted by the jury. The reasons now assigned are simply that the verdict was against the weight of evidence, and is excessive.
The testimony is confused, particularly as neither Hebert nor his wife nor Mrs. Martin gave any account of the circumstances of the accident, and plaintiffs’ counsel relied mainly on the bus driver and Solomon as witnesses. We have examined the evidence with care, and do not feel that we can reach a better result than the jury did. A substantial point in dispute was whether the Solomon car came up from behind and cut across the front of the bus from right to the left and perhaps back again, or whether the bus prior to the accident came up behind the Solomon car and passed it on its left and encroached on the roadway where Hebert’s car was coming north, whether out of Hamilton avenue or turning out of Sherman avenue, a cross street intersecting at this point, does not appear.
The verdict is not so clearly wrong as to justify us in interfering with it as against the weight of evidence. Nor are the awards to Hebert and the Martins excessive. The verdict for Mrs. Hebert, however, we think is excessive. It is plain that no permanent injury was done to her, as she *1140was in normal health at the time of the trial, barring a complaint of nervousness.
The rule as to all plaintiffs except Mrs. Hebert and as to-Solomon will be discharged. As to Mrs. Hebert it will be-made absolute unless she consents to scale her verdict to-$2,500, in which case it will be discharged.